— Decree, Surrogate’s Court, New York County, entered on January 6, 1977, affirmed on the opinion of Midonick, S., without costs and without disbursements. Concur — Lupiano, J. P., Birns and Markewich, JJ.; Silverman, J., dissents in part in the following memorandum: I would reverse the decree of the Surrogate insofar as he finds that there were valid inter vivos gifts made by decedent to respondent, her daughter. I do not think the evidence met the standard of clear and convincing evidence that is required to establish such gifts by a decedent.